AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America                                  .ruDGMENT IN A CRIMINAL CASE
                                     V.                                        (For Offenses Committed On or After November 1, 1987)


                         Hugo Torres-Bustos                                    Case Number: 3:19-mj-23071

                                                                               Mayra L Garcia
                                                                               De/en   nt-!.s-A.ttomey... ... __ ,_______ _ _ __


REGISTRATION NO. 87805298

THE DEFENDANT:
 IZI pleaded guilty to count( s) _
                                 1 of
                                   _Complaint
                                      __.__ _ _ _ _ _ _ _ _+ - - - - - - - - - - - - I - - - -
 •   was found guilty to count(s)
     after a plea of not guilty.                                      L'<'                          ..
     Accordingly, the defendant is adjudged guilty of such count(s), whfoh fu.volve the following offense(s):

Title & Section                   Nature of Offense                                                                   Count Number{s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1

 •      The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                lB'1:'IME SERVED                         •    _ _ _ _ _ _ _ _ _ _ days

 IZI    Assessment: $10 WAIVED          IZI Fine: WAIVED
  IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, August 1, 2019
                                                                             Date of Imposition of Sentence


Received         ~
              DUSM
                                                                             ~ A R R Y M . KW<RFN
                                                                             UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                3:19-mj-23071
